United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-322
Issued: July 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2011 appellant filed a timely appeal from a September 13, 2011
decision of the Office of Workers’ Compensation Programs (OWCP) regarding a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained more than a one percent
impairment of the right upper extremity, for which she received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on or before September 21, 2009 appellant, then a 39-year-old mail
handler, sustained bilateral carpal tunnel syndrome due to repetitive hand motions at work.2
October 12, 2009 electromyogram (EMG) and nerve conduction velocity (NCV) studies
showed bilateral median compression neuropathies, worse on the right. On April 6, 2010
Dr. Thomas Wiedrich, an attending Board-certified orthopedic surgeon, performed a right
median nerve release. Following a period of light duty, he released appellant to full duty with no
restrictions on September 15, 2010.
On October 19, 2010 appellant claimed a schedule award. In a November 30, 2010 letter,
OWCP advised her to submit an impairment rating from her attending physician referring to the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter, “A.M.A., Guides”).
In May 17 and June 8, 2011 reports, Dr. Mary K. Morrell, an attending Board-certified
orthopedic surgeon, opined that appellant had reached maximum medical improvement as of
September 15, 2010. Referring to Table 15-233 of the sixth edition of the A.M.A., Guides to
evaluate the right hand and wrist, she found a grade 1 diagnosis-based impairment (CDX) of
median nerve entrapment neuropathy, a grade modifier for Functional History (GMFH) of 1 for
intermittent symptoms, a grade modifier for Clinical Studies (GMCS) of 1 for objective residual
symptoms and a grade modifier for Physical Examination (GMPE) findings of 2 due to
decreased sensation. Using the net adjustment formula of (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX), Dr. Morrell found a grade modifier of 1, equaling a default impairment rating of
2 percent. She found, however, that appellant’s QuickDASH score of nine percent lowered the
two percent default rating to one percent, resulting in a final one percent impairment of the right
upper extremity.
On July 27, 2011 OWCP asked an OWCP medical adviser to review Dr. Morrell’s report
and the medical record and provide an impairment rating. In an August 1, 2011 report, the
medical adviser concurred with Dr. Morrell’s application of the A.M.A., Guides and assessment
of a one percent impairment of the right arm.
By decision dated September 13, 2011, OWCP granted appellant a schedule award for a
one percent impairment of the right upper extremity.

2

Under File No. xxxxxx777, OWCP accepted a left fifth finger fracture. Appellant claimed a schedule award.
Matters pertaining to File No. xxxxxx777 are not before the Board in the present appeal.
3

Table 15-23, page 449 of the sixth edition of the A.M.A., Guides is entitled “Entrapment/Compression
Neuropathy Impairment.”

2

LEGAL PRECEDENT
The schedule award provisions of FECA4 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA, however,
does not specify the manner in which the percentage loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The A.M.A.,
Guides has been adopted by OWCP as a standard for evaluation of schedule losses and the Board
has concurred in such adoption.5 For schedule awards after May 1, 2009, the impairment is
evaluated under the sixth edition of the A.M.A., Guides, published in 2008.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).8 The net
adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX). The A.M.A., Guides
divides the upper extremity into regions for rating purposes. The hand is one of the designated
regions.9
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome. Dr. Wiedrich,
an attending Board-certified orthopedic surgeon, performed a right median nerve release on
April 6, 2010. Appellant claimed a schedule award on October 19, 2010. In support of her
claim, she submitted May 17 and June 8, 2011 reports from Dr. Morrell, an attending Boardcertified orthopedic surgeon, who found one percent impairment of the right arm. Dr. Morrell
identified a class 1 diagnosis-based impairment of median nerve entrapment, with a physical
findings modifier of 2 and a functional history modifier of 1. Using the net adjustment formula
of GMFH-CDX + GMPE-CDX + GMCS-CDX, or (1-1) + (2-1) + (1-1), she calculated a grade
modifier of 1, leading to a default impairment rating of two percent. Dr. Morrell modified this
rating due to appellant’s QuickDASH score of nine, lowering the total impairment rating for the

4

5 U.S.C. § 8107.

5

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

A.M.A., Guides (6th ed. 2008), page 3, section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”
8

A.M.A., Guides (6th ed. 2008), pages 494-531.

9

A.M.A., Guides (6th ed. 2008), page 384, Figure 15-1, “Upper Extremity Regions.”

3

right upper extremity to one percent. An OWCP medical adviser reviewed Dr. Morrell’s report
on August 1, 2011 and concurred with the one percent rating for right carpal tunnel syndrome.
The Board finds that Dr. Morrell properly applied the appropriate tables and grading
schemes of the A.M.A., Guides in determining the one percent impairment. Therefore, OWCP
properly issued the September 13, 2011 schedule award for one percent impairment of the right
arm.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she sustained more than a one
percent impairment of the right upper extremity, for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 13, 2011 is affirmed.
Issued: July 13, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

4

